Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 142-163, 181, 190, 202-203, 207, 211, 214, 217, 250-257, 259-261, 263-265 are pending in the current application.
2.	This application is a DIV of 15/264,417 09/13/2016 PAT 10160761, which claims benefit of 62/218,493 09/14/2015 and claims benefit of 62/218,486 09/14/2015.
Response to Amendments and Arguments
3.	The rejection of claims 142-146, 148-153, 249-251 and new claims 258-260 under 35 U.S.C. 103 as being unpatentable over Castro WO 2015051244 A1 (cited on the IDS) is withdrawn based upon the amendments.   The rejection of claims 147 under 35 U.S.C. 103 as being unpatentable over Castro WO 2015051244 A1 as applied to claim 142-146, 148-153, 249-251   above, and further in view of El-Faham is withdrawn based upon the amendments. The rejection of claims 252-253 under 35 U.S.C. 103 as being unpatentable over Castro WO 2015051244 A1 as applied to claim 142-146, 148-153, 164, 181, 190, 249-251  above, and further in view of Gibbons is withdrawn based upon the amendments.  The rejection of claims 154-159, 161-164, 181, 190, 202 and new claims 262-264 under 35 U.S.C. 103 as being unpatentable over Castro AND Anderson is withdrawn based upon the amendments. The rejection of claims 202-203 under 35 U.S.C. 103 as being unpatentable over Castro WO 2015051244 A1 AND Anderson as applied to claim 164, 181, 190, 249-251 above, and further in view of Gibbons is withdrawn based upon the amendments. The claims are no longer drawn to using the Castro/Anderson Pd catalyst, PdCl2(CH3CN)2.  As discussed in the interview of March 25, 2020 the claims drawn to the Pd 
	Claims 260, 264 have been amended to delete “Pd-G3” however this limitation has been imported into the claim 142 and 154 and as such the claims that now contain this limitation claims 142-163, 181, 190, 202-203, 207, 211, 214, 217, 250-257, 259, 263 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ representative’s arguments of March 30, 2021 have been fully considered but are not persuasive.  According to the arguments the definition of “Pd-G3” is given by a webpage of a catalog, which has been appended to the response as “Exhibit E”.  This document is entirely unreadable and appears to be post-filing.  Even if the definition of G3 were accepted as the fragment drawn in the response,  this does not overcome the rejection since this is simply a fragment of a molecule and is not an actual compound without the additional ligand like a phosphine and “Pd-G3” alone does not refer to a particular molecule since there is a dangling valence.   As written the argued definition of “Pd-G3” has a dangling valance (See Ex Parte Diamond (POBA 1959) 123 USPQ 167).  Moreover since this appears to be a tradename it could be redefined and the meaning is not necessarily constant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 142-163, 181, 190, 202-203, 207, 211, 214, 217, 250-257, 259, 263 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims refer to Pd-G3 and G3 is not defined by the claim.  The specification only lists Pd-G3 in a list of catalysts at paragraph [0375] and [0398]. Paragraph [0667] mentions G3 but only in the context of an immune system biomolecule “In another aspect, one or more of the subject methods are  effective in reducing antigen specific IgG3”.  Paragraph [0802] refers to “GDC-0449 (also known as RG3616 or vismodegib)”.  The specification at paragraphs [0821] and [0822] refers to “AMG319”, but this G3 appears to be in the context of a PI3K-delta selective compound, and does not define G3. G3 is mentioned at paragraph [0902] as part of the alternative name for another drug “(2Z)-2-[(5Z)-5-[(3,5-dimethyl-1H-pyrrol-2-yl)methylidene]-4-methoxypyrrol-2-ylidene]indole; methanesulfonic acid))), or G3139 (Oblimersen)” Paragraph [0934] refers to “(obatoclax mesylate)  or G3139 (Genasense)”  It is unclear which if any portion of the drugs are a G3 or how this relates to a Pd complex. Paragraph [0966] “In the second situation, the immune checkpoint therapy is an inhibitor  of an immune checkpoint molecule, for instance, an inhibitor of PD-1, PD-L1,  PD-L2, CTLA4, TIM3, LAG3”  It does not appear that this G3 which deals with a protein has anything to do with the G3 of Pd-G3.  Parargraph [1206] mentions “Xphos-Pd-G3” 
Serial Number
Reg. Number
Word Mark
Check Status
Live/Dead
1
90730345

KIMTECH G3 EVT PRIME
TSDR
LIVE
2
90717361

G3 GAMERZ
TSDR
LIVE
3
90436025

100, G3, ML950671A, FEDERAL RESERVE NOT, SERIES 2013, A, TREASURER OF THE UNITED STATES, SECRETARY OF THE TREASURER G3, ML950671A, FRDERAL RESERVE NOT, SERIES 2013, A, TREASURER OF THE UNITED STATES, SECRETARY OF THE TREASURER
TSDR
LIVE
4
90100181
6305629
G3
TSDR
LIVE
5
90014288

G3
TSDR
LIVE
6
90269450

G3 WE CARE
TSDR
LIVE
7
90011006
6260210
G3 GELO 3
TSDR
LIVE
8
90100182

G3
TSDR
LIVE
9
90100179

G3
TSDR
LIVE
10
90100175

G3
TSDR
LIVE
11
90100170

G3
TSDR
LIVE
12
88707581
6284269
G3
TSDR
LIVE
13
88707406
6284268
G3RAY
TSDR
LIVE
14
88007341

G3-FIRESHIELD
TSDR
LIVE
15
88897782

G3 ENTERTAINMENT
TSDR
LIVE
16
88185293

G³
TSDR
DEAD
17
88185247

GOLD DOT G3
TSDR
DEAD
18
88402300
6081408
THERAGUN G3
TSDR
LIVE
19
88402270
6043891
THERAGUN G3PRO
TSDR
LIVE
20
88588202
6177822
G3 GENES GENOMES GENETICS
TSDR
LIVE
21
88706825

G3 MARKETING
TSDR
DEAD
22
88923479

G3: GREAT GEEK GATHERING
TSDR
LIVE
23
88097233
6005050
SUPER G3
TSDR
LIVE
24
88097241
5987417
SUPER G3
TSDR
LIVE

88065385
5888290
G3 DYNAMICS
TSDR
LIVE
26
88273030

G3
TSDR
DEAD
27
88232946

G3-HELIX
TSDR
DEAD
28
88140526

G3 LABZ
TSDR
DEAD
29
88208731
5818904
NITRO-G3
TSDR
LIVE
30
88102796
5749662
G3 GOALGETTER GEAR
TSDR
LIVE
31
87500755

G3
TSDR
LIVE
32
87274514

G3
TSDR
DEAD
33
87765426
5968028
G3 DYNAMICS
TSDR
LIVE
34
87931075
5791866
G3
TSDR
LIVE
35
87307967
5265681
G3
TSDR
LIVE
36
87307047

G GOD'S GOOD GRASS G3
TSDR
DEAD
37
87454900

G3 NATURALS
TSDR
DEAD
38
87303304

G3 POWER
TSDR
DEAD
39
87259433
5531038
GLIDE_G3
TSDR
LIVE
40
87348977

G3 BUILDERS
TSDR
DEAD
41
87252320

SPEED_G3
TSDR
DEAD
42
87166334

G3 EASY TRAY
TSDR
DEAD
43
87306323

G3 POWERHOUSE
TSDR
DEAD
44
87284485
5250598
G3
TSDR
LIVE
45
87151558

G3
TSDR
DEAD
46
87070834

G3 SYSTEMS
TSDR
LIVE
47
86324429
5214408
G3 HD
TSDR
LIVE
48
86631243
4888672
G3 GEEKD GAMERS GUILD
TSDR
LIVE
49
86515890
5193704
G3
TSDR
LIVE
50
86320119
4918862
G3 VIGOR
TSDR
LIVE
Serial Number
Reg. Number
Word Mark
Check Status
Live/Dead
51
86316075
5052177
G3 BEAT
TSDR
LIVE
52
86316058
4784464
G3 LITE
TSDR
LIVE
53
86315841
4911884
G3 VISTA
TSDR
LIVE
54
86185203
5268648
G3
TSDR
LIVE
55
86320130
5256611
LG G3 BEAT
TSDR
LIVE
56
86383751
4887664
G3
TSDR
LIVE
57
86622706
6055828
G3 GLOBAL GRAIN GROUP FORWARD, WE GROW
TSDR
LIVE
58
86622660
6055827
G3 GLOBAL GRAIN GROUP
TSDR
LIVE
59
86630233
5791162
G3
TSDR
LIVE
60
86622711
5791161
G3
TSDR
LIVE
61
86622697
5887884
G3
TSDR
LIVE

86622683
5887883
G3 CANADA
TSDR
LIVE
63
86957942

G3
TSDR
DEAD
64
86888618
5040137
G3 PREMIUM
TSDR
LIVE
65
86551273
4974370
G3
TSDR
LIVE
66
86551269
4974369
G3
TSDR
LIVE
67
86358413
5443551
GALAXY G3
TSDR
LIVE
68
86504302
5283390
G3 SERIES
TSDR
LIVE
69
86880172

G3 PHYSICAL THERAPY, WELLNESS & WOMEN'S HEALTH CENTER
TSDR
DEAD
70
86880159

G3
TSDR
DEAD
71
86470415
5078534
G3 SEAL ADVANCED IGU SYSTEMS
TSDR
LIVE
72
86470403
5078533
G3 SEAL ADVANCED IGU SYSTEMS
TSDR
LIVE
73
86670574
4895056
INOGEN ONE G3
TSDR
LIVE
74
86437840

G3 CLINICAL TRIALS WORLDWIDE, LLC
TSDR
DEAD
75
86478975

G2 G3
TSDR
DEAD
76
86469882
4777155
G3 GATEWAY GLOBAL GUIDANCE INC.
TSDR
LIVE
77
86331362

OWN IT PICK YOUR PATH MAKE IT MINE GET GROW GIVE G3
TSDR
DEAD
78
86220195

G3
TSDR
DEAD
79
85677313
4570607
G3 FORMULA
TSDR
DEAD
80
85682658
4402561
G3 GOOD GOVERNANCE GROUP
TSDR
DEAD
81
85947531
4598359
G3 TUGGER
TSDR
LIVE
82
85709918
4327731
G3 CHALLENGE
TSDR
LIVE
83
85976111
4106931
G3 FIRE
TSDR
LIVE
84
85174389
4199183
G3
TSDR
LIVE
85
85261953
4059252
G3
TSDR
LIVE
86
85261945
4055580
G3
TSDR
LIVE
87
85257133
4028863
G3
TSDR
LIVE
88
85956635

G3
TSDR
DEAD
89
85472611
4851509
G3 NAILS
TSDR
LIVE
90
85711216
4951592
SYMPLICITY G3
TSDR
LIVE
91
85365770

TRIO G3
TSDR
DEAD
92
85845943
4656822
G3 G.R.E.A.T. GRILLE GROUP GUESTS REALLY ENJOY AWESOME TREATMENT
TSDR
LIVE
93
85845933

G3
TSDR
DEAD
94
85884869

G3
TSDR
DEAD
95
85869886

G3
TSDR
DEAD
96
85794481

G3
TSDR
DEAD

85794477

G3
TSDR
DEAD
98
85751168

G3
TSDR
DEAD
99
85547433

VITAMIN G3
TSDR
DEAD
100
85480121

G3
TSDR
DEAD
Serial Number
Reg. Number
Word Mark
Check Status
Live/Dead
101
85455213

G3 OPTIMAL HEALTH FORMULA DOCTOR'S DIET
TSDR
DEAD
102
85423643

G3 MINISTRIES FOR MEN
TSDR
DEAD
103
85350231

G3
TSDR
DEAD
104
85346992

GGG G3 GEAR
TSDR
DEAD
105
85250066

G3
TSDR
DEAD
106
85157521

G3+ LOCKS
TSDR
DEAD
107
85036904

G3 FIRE
TSDR
DEAD
108
79043455
3468259
G3
TSDR
DEAD
109
79267226
6026251
G3 PRO
TSDR
LIVE
110
79225657

PENFOLDS G3
TSDR
DEAD
111
79225656

G3
TSDR
DEAD
112
79155401
4848467
G3 GREEN GAS FOR GRID
TSDR
LIVE
113
79149501

G3 FERRARI
TSDR
DEAD
114
79152177
4779540
CGM G3 CLINICAL SOLUTIONS
TSDR
LIVE
115
78572839
3057735
G3 PRO
TSDR
LIVE
116
78856586
3405451
G3
TSDR
LIVE
117
78620649
3317168
G3
TSDR
DEAD
118
78588814
3243610
G3
TSDR
LIVE
119
78638704
3178459
G3
TSDR
LIVE
120
78865274
3619451
G3:ID
TSDR
DEAD
121
78760110
3424322
G3
TSDR
DEAD
122
78745000
3385387
INSITE G3
TSDR
DEAD
123
78837509
3353981
NET-G3
TSDR
DEAD
124
78744991
3339373
INSITE G3
TSDR
DEAD
125
78938546

G3' FASHION
TSDR
DEAD
126
78732904
3236147
CANTOR G3 VISION
TSDR
DEAD
127
78732899
3236146
CANTOR G3
TSDR
DEAD
128
78709941

G3
TSDR
DEAD
129
78641969

G3
TSDR
DEAD
130
78595570

G3
TSDR
DEAD
131
78593301

G3
TSDR
DEAD

78593297

G3
TSDR
DEAD
133
78593294

G3
TSDR
DEAD
134
78500065
3179274
G3 PLUS PACK
TSDR
DEAD
135
78147839
2780808
G3
TSDR
LIVE
136
78107781
3165825
G3
TSDR
LIVE
137
78205777
3319347
G3
TSDR
LIVE
138
78464801

G3
TSDR
DEAD
139
78424061

G3
TSDR
DEAD
140
78325936
2982936
G3
TSDR
DEAD
141
78322579
2910907
HAZMASTER-G3
TSDR
LIVE
142
78280524

G3-TEK
TSDR
DEAD
143
78205782

G3 GUIDE
TSDR
DEAD
144
78128712

G3
TSDR
DEAD
145
78104188

G3 STUDIOS
TSDR
DEAD
146
78079372

G3
TSDR
DEAD
147
78079367

G3
TSDR
DEAD
148
77604618

G3
TSDR
DEAD
149
77604601

G3
TSDR
DEAD
150
77811073
3962537
SMARTWALL G3
TSDR
LIVE
Serial Number
Reg. Number
Word Mark
Check Status
Live/Dead
151
77711814
3800757
JETSTREAM G3
TSDR
DEAD
152
77650143
3729832
TURN A G3 INTO A G30
TSDR
DEAD
153
77547241
3713047
G3·CELL
TSDR
DEAD
154
77894378

EXTREME G3
TSDR
DEAD
155
77894366

EXTREME G3
TSDR
DEAD
156
77722910

G3 TELECOM
TSDR
DEAD
157
77666882

PREDATOR XTREME· G3
TSDR
DEAD
158
77461607
3857314
CINTAS G3 INSOLES
TSDR
DEAD
159
77382023
3951174
G3
TSDR
LIVE
160
77393176
4030233
G3
TSDR
LIVE
161
77493079
3564080
G3
TSDR
DEAD
162
77457320
3534047
G3
TSDR
LIVE
163
77461594
3613626
AIR DISK G3
TSDR
DEAD
164
77333922
3498272
G3 DIRECTMAIL ADVERTISING, INC.
TSDR
DEAD
165
77332030
3498266
G3 DIRECT MAIL ADVERTISING, INC.
TSDR
DEAD
166
77148204
3432319
SRV-G3
TSDR
DEAD
167
77405337

G3 MARKETING SOLUTIONS
TSDR
DEAD

77391113

PONTIAC G3
TSDR
DEAD
169
77388431

PONTIAC G3
TSDR
DEAD
170
77387519

G3
TSDR
DEAD
171
77344774

G3 GLOBAL GAMING GROUP INC.
TSDR
DEAD
172
77262028

DTN G3 SECURE
TSDR
DEAD
173
77255064

G3
TSDR
DEAD
174
77241563

G3
TSDR
DEAD
175
77148186

SR20-G3
TSDR
DEAD
176
77148172

SR22-G3
TSDR
DEAD
177
77090872

REMOS G3 LSA AIRCRAFT
TSDR
DEAD
178
77035409
3232310
G3
TSDR
DEAD
179
76289861
2668350
G3+
TSDR
LIVE
180
76565643
3012550
SYNOVI G3
TSDR
LIVE
181
76700644
3987468
G3 VISAS
TSDR
LIVE
182
76700643
3987467
G3
TSDR
LIVE
183
76700642
3987466
G3 VISAS & PASSPORTS
TSDR
LIVE
184
76287354
2971162
G3
TSDR
DEAD
185
76139925
2630186
SUPER G3
TSDR
LIVE
186
76073919
2702974
G3
TSDR
LIVE
187
76558298
3066361
G3
TSDR
DEAD
188
76531000

G3
TSDR
DEAD
189
76472048
3077069
G3 GCUBE
TSDR
DEAD
190
76443859
2785804
G3
TSDR
DEAD
191
76399105

G3
TSDR
DEAD
192
76394825
2677805
G3 GETAWAYS
TSDR
DEAD
193
76307761

SPORTS GIII LICENSING
TSDR
DEAD
194
76095969
2769594
G3
TSDR
LIVE
195
76086470

G3 GOLF GLOVE GUARD
TSDR
DEAD
196
76024818
2442698
G3
TSDR
DEAD
197
75701650

G3
TSDR
DEAD
198
75406340
2525405
G3
TSDR
LIVE
199
75396197
2618456
G3 GENUINE GUIDE GEAR
TSDR
LIVE
200
75190537
2107199
G3
TSDR
LIVE


Serial Number
Reg. Number
Word Mark
Check Status
Live/Dead
201
75415623

G3
TSDR
DEAD
202
75378139

SIERRA'S G3 ENGINE
TSDR
DEAD
203
75238495

SUPER G3
TSDR
DEAD
204
75113678
2461923
G3
TSDR
LIVE
205
75112249
2117481
GILBERT GRAPHIC GREATNESS (G3)
TSDR
DEAD
206
75112230
2117480
G3
TSDR
DEAD
207
74714995
2007995
G3
TSDR
DEAD
208
74714994
2007994
G3
TSDR
DEAD
209
74545977

G3
TSDR
DEAD
210
74342904

G3 GENESIS THREE
TSDR
DEAD
211
73731973
1594108
G3
TSDR
DEAD
212
73600677

G3 EXPRESS LTD
TSDR
DEAD
213
73127852
1118915
G3
TSDR
DEAD
214
73106606
1085027
G3
TSDR
DEAD
215
72214721
0811162
VRA G3
TSDR
DEAD
216
71465571
0411197
C & G3
TSDR
DEAD


Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a portion of a compound, accordingly, the identification/description is indefinite.
Objections
s 260-261, 264, 265 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/            Primary Examiner, Art Unit 1625